DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrecke et al, US Patent No. (4573308) referred to hereinafter as Ehrecke.
As per claim 1, Ehrecke teaches a flexible header for an agricultural vehicle, comprising: a frame (figs. 3,5; 5 col. 1 li. 6-8); at least one cutter bar movably coupled to the frame; and an adjustment system coupled to said frame and said at least one cutter bar, and configured to adjust a position of said at least one cutter bar (col.5 li. 3-col.6 li. 19), said adjustment system including: at least one linkage assembly including a first link member and a second link member (fig. 5 link member 110), each said first link member and second link member being rotationally coupled to said frame (col.5 li. 3-col.6 li. 19); and at least one fluid spring coupled to said first link member and said second link member such that said at least one linkage assembly translates a substantially linear movement of said at least one fluid spring to adjust said at least one cutter bar (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 2, Ehrecke teaches a flexible header of claim 1, wherein said adjustment system provides a constant force profile in order to adjust said at least one cutter bar as said at least one cutter bar floats over a terrain (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 3, Ehrecke teaches a flexible header of claim 1, wherein said at least one linkage assembly is in the form of at least one scissor linkage assembly in which said first link member and said second link member share a common rotational axis (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 4, Ehrecke teaches a flexible header of claim 3, wherein said first and second link members extend outwardly from said common rotational axis (col.5 li. 3-col.6 li. 19, fig. 5) and said at least one fluid spring is located in between said first and second link members at a distance from said common rotational axis such that a cross section of said link members and said at least one fluid spring is triangular in shape (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 5, Ehrecke teaches a flexible header of claim 3, wherein said adjustment system further includes at least one rod connected to said at least one linkage assembly at a first end and connected to said at least one cutter bar at a second end (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 6, Ehrecke teaches a flexible header of claim 5, wherein said at least one rod rotates about said common rotational axis of said first and second link members (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 7, Ehrecke teaches a flexible header of claim 6, wherein said at least one scissor linkage assembly translates said substantially linear movement of said at least one fluid spring into a rotational movement to rotate said at least one rod in order to adjust said at least one cutter bar (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 8, Ehrecke teaches a flexible header of claim 1, wherein said first link member has a protective shield portion which at least partially houses said at least one fluid spring (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 9, Ehrecke teaches a flexible header of claim 8, wherein said protective shield portion of said first link member sets a minimum height for said at least one fluid spring (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 10, Ehrecke teaches a flexible header of claim 1, wherein said second link member is in the form of a skid plate which is located below said first link member and is configured to protect said at least one fluid spring (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 11, Ehrecke teaches a flexible header of claim 1, wherein said adjustment system further includes a fluid tank which is fluidly connected to said at least one fluid spring (col.5 li. 3-col.6 li. 19, fig. 5).

As per claim 12, Ehrecke teaches a flexible header of claim 11, wherein said at least one fluid spring is in the form of an air bag and said fluid tank is in the form of an air tank (col.5 li. 3-col.6 li. 19, fig. 5).
As per claims 13-20, the limitations of claims 13-20 are similar to the limitation of claims 1-12, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665